         Case 1:20-cv-02449-JPO-SLC Document 15 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FRANCES KALENDAR, on behalf of herself and all
others similarly situated,

                                Plaintiff,
                                                        CIVIL ACTION NO.: 20 Civ. 2449 (JPO) (SLC)
         against
                                                                           ORDER
SOUTHERN TIDE, LLC,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         The Settlement Conference scheduled for September 15, 2020 (see ECF No. 13) will now

be held by telephone. The parties are directed to call the Court’s conference line at the scheduled

time: (866) 390-1828; access code: 380-9799.


Dated:             New York, New York
                   September 9, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
